MEMORANDUM **
Houman Backzadeh Moghaddam appeals from the district court’s order, issued following this court’s remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), that denied his request for resentencing on grounds of mootness. We have jurisdiction under 28 U.S.C. § 1291.
Moghaddam now challenges the restitution order. We affirm the district court’s order. It is clear from the record that the advisory nature of the Guidelines could not have materially affected the restitution order, because the district court relied on statutory authority independent of the Guidelines to impose it. See 18 U.S.C. §§ 2327(a); 3663A(a)(l), (c)(l)(A)(ii), (c)(1)(B). Moreover, in Moghaddam’s pri- or appeal, we found no error with respect to the restitution order.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.